Citation Nr: 0705251	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-25 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel





INTRODUCTION

The veteran had active service from August 1966 to November 
1968.  He is a Vietnam Era veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
tinnitus and PTSD.

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in June 2004, the 
veteran indicated that he wanted to have a hearing at the RO.  
The RO scheduled a hearing for September 28, 2004; however, 
the veteran requested that the hearing be postponed for 60 
days.  The hearing was rescheduled for December 16, 2004.  
The veteran subsequently cancelled his hearing request, and 
he has since not asked for a new hearing.  Thus, the Board 
finds that his hearing request has been withdrawn.  See 
38 C.F.R. § 20.702(d) (2006).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of a nexus between the post-service 
diagnosis of tinnitus and service is not of record.





CONCLUSION OF LAW

Bilateral tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the October 2003 and July 2004 letters sent to 
the veteran.  In the both letters, VA informed the veteran 
that in order to substantiate a claim for service connection, 
the evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records and 
medical opinions.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal should the claims be granted.  Despite the inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records and private treatment 
records from December 2002 to April 2004.  The veteran was 
also provided an examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that his tinnitus is a direct result of 
the activities he took part in during his active military 
service.  During the December 2003 VA examination, the 
veteran stated that while working as a radioman aboard a 
destroyer, he was constantly exposed to artillery gunfire.  
He explained that the firing of guns off the coast of 
Vietnam, weapons training in boot camp, and explosions from 
suicide boats, all contributed to his development of 
tinnitus.  Service records reveal that the veteran's military 
occupational specialty (MOS) was a radioman.  The veteran 
contends that he has not been exposed to loud noise since 
service.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for tinnitus.  The veteran is 
competent to allege that he noticed ringing in the ears while 
in service; however, the separation examination is silent for 
such complaints of tinnitus.  Clinical evaluations of the 
ears at that time were normal.  The first time that tinnitus 
is documented is in the December 2003 VA audiological 
examination, which is many years following the veteran's 
discharge from service.

In December 2003, the veteran was afforded a VA audiological 
examination.  During the examination, the veteran reported 
loud noise exposure during service, which caused him to 
develop tinnitus.  The veteran described his tinnitus as a 
buzzing and ringing sound that occurs intermittently in both 
ears.  He indicated that the tinnitus occurs approximately 
twice a month and usually lasts several minutes.  The veteran 
informed the VA examiner that he did not have tinnitus in the 
Navy, but it began approximately five years ago.  Upon a 
review of the claims file and physical examination of the 
veteran, the examiner determined that the veteran exhibited 
significant sensorineural hearing loss for mid and high 
frequencies for both ears.  The results are consistent with 
hearing loss originating in the cochlear origin.  The 
examiner opined that since the veteran stated that his 
tinnitus did not begin in service, but started approximately 
five years ago, "it is less likely than not that the 
veteran's hearing loss and tinnitus resulted from exposure to 
loud noise in the service."  She concluded that the 
veteran's tinnitus resulted from "post-military factors," 
and noted that loud noise exposure does not cause delayed 
hearing loss and tinnitus.  There is no competent evidence to 
balance the medical opinion.  Again, while the veteran is 
competent to state that he noticed ringing in the ears in 
service, he is not competent to attribute the current 
diagnosis of tinnitus to his service, as that would require a 
medical opinion.  Beausoleil, 8 Vet. App. at 464; see 
Espiritu, 2 Vet. App. at 494.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for tinnitus, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2006).  
See Cohen v. Brown, 10 Vet. App. 128 (1997).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2005), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  Where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Through reviewing multiple statements from the veteran, as 
well as private treatment records, the RO summarized the 
veteran's alleged in-service stressors relating to his active 
service onboard the USS Hollister.  The veteran asserts that 
from March 3, 1968 to March 22, 1968, the USS Hollister came 
under intense shelling.  In another situation, he and three 
individuals were removing an antenna from the ship that fell 
on the deck.  The antenna struck a sailor, splitting his head 
open on impact.  He also indicated that his ship was attacked 
three or four times by North Vietnamese supporter suicide 
boats between June and August 1968.  

Based upon the veteran's claimed stressors, a summary of the 
veteran's claimed stressors was submitted to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) (now the U.S. Army and Joint Services Records 
Research Center) in December 2004.  In an August 2005 
response, USASCRUR indicated that during the period of 
February 29, 1968 to March 22, 1968, the USS Hollister 
provided gunfire support to the I Corps Tactical Zone in the 
Republic of Vietnam.  In light of this report, Board 
concludes that the veteran has been shown to have 
participated in combat during the one-month period that the 
USS Hollister provided gunfire support.  Thus, with respect 
to this one-month period, his lay statements alone are 
sufficient to establish his claimed in-service stressor from 
that period.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002) (holding that a veteran stationed with a unit that was 
present when enemy attacks occurred was strongly suggestive 
that the veteran himself was exposed to such attacks); see 
also Suozzi v. Brown, 10 Vet. App. 307 (1997), 

The Board must determine whether the veteran has a current 
diagnosis of PTSD and whether there is a sufficient link 
between the diagnosis and the stressors.  The record does not 
indicate that the PTSD diagnosis was made on the basis of a 
verified history of the veteran's specific service stressor 
and; therefore, it is inadequate for rating purposes.  See 
West v. Brown, 7 Vet. App. 70, 77-78 (1994).  Further 
psychiatric evaluation is necessary. 



Accordingly, the case is REMANDED for the following action:

1.  Give the veteran the opportunity to provide any 
additional details as to the reported inservice 
stressful incidents, such as dates, places, unit of 
assignment at the time of the events, description 
of events, and if appropriate, names and any other 
identifying information concerning any of the 
individuals involved in the events.  The veteran is 
to be informed that this information is vitally 
necessary to obtain support of evidence of the 
stressful event or events and that failure to 
respond or provide an incomplete response may 
result in denial of the claim.

2.  If any additional detail is provided by the 
veteran as to his claimed stressors, further 
attempt must be made to verify those stressors 
through the U.S. Army and Joint Services Records 
Research Center.

3.  Afford the veteran a VA psychiatric examination 
to determine if he has any psychiatric disability, 
to specifically include PTSD, that is related to or 
had its onset during service, specifically during 
the period of February 29, 1968 to March 22, 1968, 
when the veteran's ship was providing gunfire 
support in the tactical zone in Vietnam.  The 
claims folder must be made available to the 
examiner for review, and a notation to that effect 
should be indicated in the record.  All appropriate 
testing should be undertaken in connection with the 
examination, and all psychiatric disabilities found 
to be present should be diagnosed.  The examiner 
should offer an opinion as to whether it is at 
least as likely as not that any psychiatric 
disability found to be present is either related to 
or had its onset during service, specifically 
determining whether from February 29, 1968 to March 
22, 1968, when the veteran's ship was providing 
gunfire support in the tactical zone in Vietnam.  A 
diagnosis of PTSD must be either ruled in or 
excluded.  The examiner should describe all 
findings in detail and provide a complete rationale 
for all opinions offered.  If the examiner is 
unable to make any determination, she or he should 
so state and indicate the reasons.  If PTSD is 
diagnosed, the doctor should clearly identify the 
claimed events which are considered stressors 
supporting the diagnosis, and fully explain why the 
stressors are considered sufficient under DSM-IV.  
If any additional stressors are verified following 
the issuance of this remand, or additional combat 
service shown, the examiner must be advised of such 
prior to this examination.

4.  The AMC is free to undertake any additional 
development deemed necessary.  Once such 
development is completed, the AMC should 
readjudicate the issue on appeal.  If any benefit 
sought on appeal remains denied, the AMC should 
issue a supplemental statement of the case, and the 
veteran and his representative should be afforded 
time in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


